Citation Nr: 0819895	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
to include as due to a head injury.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In the May 2008 Informal Hearing Presentation, the veteran's 
representative identified the issue of entitlement to service 
connection for a back disorder as an issue on appeal.  The 
record reflects that the veteran initiated an appeal of a 
September 2004 rating decision denying service connection for 
a back disability, and was provided a Statement of the Case 
on the issue in November 2007.  The issue was not thereafter 
addressed in any written communication from the veteran or 
his representative until the May 2008 submission.  The issue 
has not been certified for Board consideration, and the May 
2008 submission from the representative was received long 
after the expiration of the appeal period.  Accordingly, the 
Board does not have jurisdiction to consider this claim.  
38 C.F.R. §§ 20.200, 20.202 (2007).

Through the same May 2008 correspondence, the veteran's 
representative raised a claim for service connection for 
substance abuse, as secondary to the veteran's PTSD.  This 
matter is referred to the originating agency for appropriate 
action.

The issue of entitlement to service connection for 
psychiatric disability, to include PTSD, is addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

A chronic headache disability was not present during active 
duty or for many years thereafter, and the veteran's current 
headache disability is not etiologically related to active 
duty.

CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession and notice with respect to the effective-date and 
disability-rating elements of the claim, by letters mailed in 
May 2004 and March 2006.  Although these letters were after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the receipt of all pertinent evidence, the RO 
readjudicated the veteran's claim.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of this claim would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for headaches.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records document complaints of headaches 
related to wearing glasses in November 1971.  The veteran 
also complained of headaches in conjunction with an upper 
respiratory infection that same month.  Subsequent records 
show that the veteran reported for emergency treatment of a 
laceration above his left eye in September 1973.  The 
circumstances provided at that time were of a fight with 
unidentified people.  He had a two inch gash near his eye 
brow that bled profusely, but was found to be not deep enough 
for sutures.  The wound was cleaned and taped shut, and the 
veteran was given aspirin and discharged.  When seen for 
follow up three days later, it was noted that the veteran had 
been assaulted and kicked in the head above the right eye 
orbit.  The veteran complained of bruising and had moderate 
edema.  Shortly thereafter, the veteran again reported for 
outpatient treatment, complained of localized numbness, and 
constant headaches.  However, a separation examination report 
from October 1973 characterized the veteran as having a scar 
above his right eye, but otherwise being in good health.  
There was no mention of residual headaches or problems 
relating to the veteran's September 1973 fight or assault.

In the post service period, the first complaints of headaches 
are noted records pertaining to the veteran's hospitalization 
in a VA facility in April and May 2003.  They reflect that 
the veteran gave a history of chronic headaches, status post 
head injury in the past.  They do not indicate when the head 
injury occurred.

In January 2004, the veteran underwent a VA neurological 
examination.  His claims file was reviewed and pertinent 
service and medical history was discussed.  The veteran 
reported a history of chronic headaches since the time of 
service, when he was beat up in his barracks.  He reported 
currently that he experiences headaches twice per month, 
which last between 1 and 7 days.  Physical examination was 
essentially negative and the veteran was diagnosed with 
tension headaches.

In an April 2004 letter, a VA Clinical Nurse Specialist 
stated that the veteran's physical problems included migraine 
headaches.  She did not provide an opinion concerning their 
etiology.

In July 2005, the physician who examined the veteran in 
January 2004 reviewed the claims file and provided an opinion 
concerning the etiology of the veteran's headaches.  He noted 
that the veteran sustained a mild injury in 1971 or 1972, 
requiring butterfly bandages to be placed over his eyebrow.  
The veteran reported experiencing headaches at that time.  
The examiner noted that the January 2004 examination was 
normal.  He stated that there was no evidence of migraine 
headaches and that the veteran's headaches were muscle 
contraction (tension) headaches.  He opined that there is no 
evidence the veteran's headaches are due to service and there 
is no substantiation that they have been chronic since 
service.  He stated that the veteran's injury would not be 
expected to produce prolonged headaches.  

The Board has found the foregoing medical opinion to be 
probative since it was rendered following an examination of 
the veteran and a review of his pertinent history.  Although 
the medical evidence of record reflects that the veteran has 
given a history of headaches related to head trauma, there is 
no post-service medical evidence linking a headache disorder 
to head trauma or the veteran's active service.  In addition, 
while the veteran is competent to describe the events of 
service, the Board does not find his recent statements to be 
credible in light of the considerable discrepancy between his 
statements and the service treatment records, discrepancies 
between the veteran's various accounts, and the substantial 
time (more than 29 years) that elapsed between the veteran's 
discharge from service and his first post-service treatment 
for headaches.  

In any event the evidence of a nexus between the veteran's 
current headaches and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that that service 
connection is not warranted for headaches.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.


ORDER

Entitlement to service connection for chronic headaches, to 
include as due to a head injury, is denied.


REMAND

The veteran's service personnel records show that he was 
involved in numerous disciplinary actions, and at one point 
in August 1971 he requested a transfer from West Germany to 
the Republic of Vietnam.  Service medical records indicate 
that he was involved in a fight or an assault in September 
1973.  In addition, VA records and a July 2005 letter from a 
VA psychiatrist, Dr. B.H., indicate that the veteran has PTSD 
due an in service assault.  However, the account of the 
claimed assault transcribed by Dr. B.H. is somewhat different 
than what is shown by service medical records.  The Board 
also notes that the veteran's claim for service connection 
for a psychiatric disability is not limited to PTSD.  In 
correspondence received November 2004, the veteran clearly 
requested consideration of his mood and anxiety disorders, 
and these were also noted in the May 2008 representative 
letter.

Despite evidence showing diagnosed psychiatric disabilities 
and other evidence that potentially supports an in-service 
etiology for the veteran's claimed psychiatric disability, 
the veteran has not yet undergone a VA examination to obtain 
an etiology opinion.  This may be partly the veteran's fault, 
as he failed to appear at a VA psychiatric examination 
scheduled for July 2004.  According to the Statement of the 
Case, he also failed to appear for a VA psychiatric 
examination in February 2006.  Documentation showing that he 
was properly notified of this examination is not of record.  
The Board notes that the veteran appears to report to VA care 
facilities on a regular basis, despite some personal 
difficulties.  The Board finds that, consistent with VA's 
duty to assist, he should be afforded another opportunity to 
undergo a VA examination.  

VA records document extensive outpatient treatment at the VA 
Medical Center in Baltimore, Maryland and related facilities 
through March 2006.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The Board also notes that the record does not reflect that 
the veteran has been provided the notice required in response 
to a claim for service connection for PTSD based upon a 
personal assault.  See 38 C.F.R. § 3.104(f)(3) (2007).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The appellant should be provided the 
notice required under 38 C.F.R. § 
3.304(f)(3).

2.  The RO or the AMC should obtain a copy 
of any pertinent VA medical records for 
the period since  February 2006.  If the 
veteran identifies any other pertinent, 
outstanding medical records, the RO or the 
AMC should undertake appropriate 
development to obtain a copy of those 
records.

3.  Then veteran should be afforded a VA 
examination by a psychiatrist or 
psychologist determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to an in-
service personal assault.  If PTSD due to 
an in-service personal assault is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
PTSD due to an in-service personal assault 
is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  If the 
veteran is found to have any other 
acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the appellant's 
period of active duty.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  The RO or the AMC should then 
readjudicate the claim for service 
connection for psychiatric disability, to 
include PTSD.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
given the requisite opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome in this case.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


